GUARDIAN TECHNOLOGIES INTERNATIONAL, INC.




NON-QUALIFIED STOCK OPTION AWARD AGREEMENT

AMENDED AND RESTATED 2003 STOCK INCENTIVE PLAN

(Employee Form)




THIS NON-QUALIFIED STOCK OPTION AWARD AGREEMENT ("Award Agreement") is dated as
of this ____ day of _______________, _______, by and between Guardian
Technologies International, Inc., a Delaware corporation (the “Company”), and
_________________________________________ (the “Participant”).




1.

Grant of Award.  The Company hereby grants to the Participant on the date
indicated above (the “Grant Date”) a non-qualified stock option (the “Option”)
to purchase up to _________________ shares (the “Option Shares”) of the
Company’s common stock, $.001 par value per share (the “Common Stock”), pursuant
to the Company’s Amended and Restated 2003 Stock Incentive Plan (the “Plan”).
The specific terms and conditions of the Option granted pursuant to this
Agreement are set forth in the Plan, a copy of which is attached to this
Agreement, the receipt of all of which the Participant hereby acknowledges.
 This Option is intended to be a non-qualified stock option that does not
receive special tax treatment under Section 422 of the Internal Revenue Code of
1986, as amended and regulations issued thereunder.




2.

Option Price Per Share.  The exercise price of the Option shall be $___________
per Option Share.  NOTICE: THE EXERCISE PRICE REFLECTS 100 PERCENT OF THE FAIR
MARKET VALUE OF THE STOCK AS OF THE GRANT DATE. THE PARTICIPANT IS SOLELY
RESPONSIBLE FOR SATISFYING ALL TAX OBLIGATIONS CREATED BY THE GRANT OF THIS
OPTION, THE EXERCISE OF THE OPTION, AND THE SUBSEQUENT DISPOSITION OF THE OPTION
SHARES.




3.

Vesting; Term of the Option.  The Participant shall vest in and have the right
to exercise the Option with respect to the Option Shares in accordance with the
vesting schedule attached hereto as Exhibit A and incorporated herein by
reference thereto.  




The Option (to the extent not earlier exercised) will expire in its entirety at
11:59 p.m. on the tenth annual anniversary of the Grant Date (the “Option
Termination Date”), unless sooner terminated pursuant to the provisions of the
Plan, including, but not limited to, Section 6.4 of the Plan.  




4.

Exercise of Option.  Upon the Grant of an Option and subject to vesting and
other terms and conditions hereof, the Participant may exercise the Option on
one or more occasions by delivering to the Treasurer of the Company (i) a
written notice (as attached hereto as Exhibit B) that sets forth the number of
Option Shares that the Participant desires to purchase, and (ii) an amount equal
to the full payment of the exercise price for those shares in cash (including
check, bank draft, money order or authorization to disburse funds from the
Participant’s Payroll Account).  The exercise of the Option in whole or in part
is conditioned upon the acceptance by the Participant of the terms of this
Agreement.  [If Participant's employment or service with the Company is
terminated for any reason or upon the death or Disability of Participant, the
Option shall expire on the date of such termination of employment or service or
sixty (60) days after the occurrence of such death or Disability;





1







provided that the Board in its sole discretion, by written notice given to
Participant, may permit Participant to exercise the Option during a period
ending on the earlier of 90 days after such termination of employment or
services and the date the Option expires in accordance with its terms.]  [Note:
Modify if not an employee.]




5.

Restrictions Upon Resale.  The Option may not be exercised if the issuance of
Option Shares upon such exercise would constitute a violation of applicable
Federal or state securities laws or other law or valid regulation.  If the
Option Shares to be issued upon exercise of the Option are not registered under
the Securities Act of 1933, as amended (the "Securities Act"), the Participant,
as a condition to his exercise of the Option, shall represent to the Company
that the Option Shares or other securities which he acquires upon exercise of
the Option are being acquired by him for his own account as an investment and
not with a present view to distribution or resale (unless counsel for the
Company is then of the opinion that such representation is not required under
the Securities Act or applicable law, regulation or rule of any governmental
agency) and the certificates representing such Option Shares shall bear a legend
to such effect. Participant agrees as a condition precedent to exercise of any
portion of the Option, that he shall furnish whatever documentation may be
reasonably requested by the Company to ensure compliance with applicable law and
the terms and conditions of this Award Agreement and the Plan.  The Participant
understands and acknowledges that the Company shall have no obligation to
register the Option Shares issuable hereunder under the Securities Act and
applicable state securities laws.




6.

Lock-up.  The Participant agrees that, in connection with any underwritten
public offering of equity securities pursuant to a registration statement filed
under the Securities Act, not to sell, make any short sale of, loan,
hypothecate, pledge, grant any option for the purchase of or otherwise dispose
of any shares of Common Stock or other securities purchased hereunder without
the prior written consent of the Company or its underwriters, for such period of
time from the effective date of such registration statement as may be requested
by the Company or its underwriters.




7.

No Rights as Shareholders Until Option Exercised.  Neither the Participant, nor
his heirs, legal representative or guardians shall be, or shall have any of the
rights and privileges of, a shareholder of the Company with respect to any
Option Shares, in whole or in part, before the date that the Participant
exercises the Option and the certificates for the shares are mailed to the
Participant.




8.

Transferability of Option.  Pursuant to Section 6.7 of the Plan, the Option
shall not be assignable or transferable by the Participant including by will or
by the laws of descent and distribution.  During the life of the Participant,
the Option shall be exercisable only by the Participant or by such Participant’s
guardian or legal representative.

 

9.

Employment Not Affected.  Nothing in the Plan or this Award Agreement shall
confer upon the Participant the right to continue as an employee or director, as
applicable, of the Company or affect any right which the Company may have to
terminate the Participant. Notwithstanding any provision to the contrary in this
Agreement, upon the termination of the Participant’s position with the Company,
Section 6.4 of the Plan shall govern the Participant’s rights in the Option
Shares. [Comment: Delete or modify if not an employee or director and renumber
paragraphs below.]








2







10.

Notice.  Any notice that must be given to the Company pursuant to this Award
Agreement shall be addressed to the Company's Board of Directors, at the
Company's principal place of business.  Any notice to the Participant shall be
addressed to the Participant at the current address shown on the records of the
Company.  Any notice shall be deemed to be duly given if and when properly
addressed and posted by registered or certified mail, postage prepaid.




11.

Incorporation of Plan by Reference.  The Option is granted pursuant to the terms
of the Plan, the terms of which are incorporated herein by reference, and the
Option shall in all respects be interpreted in accordance with the Plan.  The
Committee shall interpret and construe the Plan and this document, and its
interpretations and determinations shall be conclusive and binding on the
Participant and the Company and any other person claiming an interest in the
Option, with respect to any issue concerning the Option.  The Participant hereby
acknowledges receipt of the enclosed copy of the Plan and agrees to be bound by
all the terms and conditions thereof as the same may from time to time be
amended, and by all determinations of the Committee thereunder.




12.

Changes in Capital Structure.  In the event of changes in capital stock
structure of the Company, appropriate adjustments in the number of shares for
which the Option shall be exercisable, or the exercise price, or both, shall be
made, and appropriate adjustments in the required values of Company Stock shall
be made, as provided in Section 4.4 of the Plan.  The grant of this Option
pursuant to the Plan shall not affect in any way the right or power of the
Company to make adjustments, reclassifications, reorganizations or changes of
its capital or business structure or to merge or to consolidate or to dissolve,
liquidate or sell, or transfer all or any part of its business or assets.




13.

Governing Law.  To the extent that federal laws do not otherwise control, this
Agreement shall be governed by and construed in accordance with the laws of the
State of Delaware.  







[THE REMAINDER OF THIS PAGE IS LEFT INTENTIONALLY BLANK.]





3







IN WITNESS WHEREOF, this Agreement has been executed in duplicate on behalf of
the Company by its duly authorized officer, and by the Participant in acceptance
of the above-mentioned Option, subject to the terms and conditions of the Plan
and of this Agreement.







GUARDIAN TECHNOLOGIES

INTERNATIONAL, INC.







Date:

___________

By:

      

Name: ______________________________

Title: _______________________________




PARTICIPANT:




Signed:

_________________

Print Name: _________________________

Residential Address: __________________

___________________________________











4







EXHIBIT A




VESTING SCHEDULE




The Option shall vest and become exercisable in accordance with the following
schedule:




Number of Years

From Date of

Award Agreement

Percentage Exercisable

Per Time Period

Cumulative

   

Immediately

100%

100%

                               








5







EXHIBIT B




GUARDIAN TECHNOLOGIES INTERNATIONAL, INC.




SUBSCRIPTION FORM

TO BE EXECUTED BY PARTICIPANT

TO EXERCISE THIS OPTION




The undersigned hereby exercises the right to purchase ________ Option Shares
covered by this Option according to the conditions thereof and herewith makes
payment of $__________, the aggregate Option Exercise Price of such Option
Shares, in full.










Date: ______________________, _________

Signature










Name:







28812004.133





6





